Appeal by defendant (by permission) from an order of the County Court, Orange County (Ingrassia, J.), dated August 29, 1980, which denied, without a hearing, his motion to vacate the judgment of conviction rendered against him on July 17,1979. By order dated June 15,1981 this court remitted the case to the County Court to hear and report on whether the defendant’s attorney received notice of the scheduled Grand Jury presentment and/or informed the defendant of his rights to testify before the Grand Jury. The appeal was held in abeyance in the interim. (People v Matay, 82 AD2d 867). The County Court has now complied. Order affirmed. No opinion. Hopkins, J. P., Titone, Gibbons and Cohalan, JJ., concur.